Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D22-659 & 3D22-660
                       Lower Tribunal No. 20-25304
                           ________________


                      God's Blessing Ltd., et al.,
                                 Appellants,

                                      vs.

                               Kathy Salas,
                                  Appellee.



     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Charles Johnson, Judge.

      Stroup & Martin, P.A., and James W. Stroup (Fort Lauderdale), for
appellants.

     Kathy Salas, in proper person.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
     In these consolidated appeals, appellants, God’s Blessing Ltd., Roger

West, and James Larman, challenge a series of non-final orders reinstating

interim maintenance and cure payments on an emergency basis to appellee,

Kathy Salas, prior to an adjudication on the merits. We have jurisdiction.

See Fla. R. App. P. 9.130(a)(3)(B). Consistent with our reasoning in God’s

Blessing Ltd v. Salas, 339 So. 3d 1086 (Fla. 3d DCA 2022), we treat the

orders as preliminary injunctions and reverse without prejudice to the filing

of “a renewed motion in a form compliant with the [Florida Rules of Civil

Procedure].” Id. at 1089.

     Reversed and remanded.




                                     2